Citation Nr: 1752196	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-07 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to increases in the (30 percent prior to January 19, 2010 and 60 percent from that date) staged ratings assigned for ischemic heart disease (IHD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to April 1972.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2015 rating decisions by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  A January 2014 rating decision increased the rating for IHD to 60 percent, effective January 2014.  In August 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.


FINDINGS OF FACT

1.  At the August 2016 videoconference hearing, the Veteran (via his representative) withdrew his appeal seeking an increased rating for IHD; there is no question of fact or law in this matter remaining for the Board to consider.

2.  The Veteran's service-connected disabilities [posttraumatic stress disorder (PTSD), rated 70 percent; IHD, 60 percent; diabetes mellitus, 20 percent; right and left lower extremity peripheral neuropathy, 20 percent, each] are rated 90 percent, combined.

3.  The Veteran completed a GED, and has worked primarily as a truck driver.

4.  The Veteran's service-connected disabilities are reasonably shown to be of such nature and severity as to preclude his participation in any regular substantially gainful employment consistent with his education and occupational experience


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking an increased rating for IHD; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The schedular criteria for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  Given the Veteran's expression of intent to withdraw his appeal seeking increases in the ratings for IHD, discussion of the impact of the VCAA on that matter is not necessary, and inasmuch as this decision grants a TDIU rating, there is no reason to belabor the impact of the VCAA on that matter (as any notice or duty to assist omission is harmless).

Withdrawn Appeal
The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal can be by the appellant or by his/her representative 38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105; 38 C.F.R. § 20.202. 

At the August 2016 hearing, the Veteran (via his representative) withdrew his appeal seeking increases in the ratings for IHD.  There is no allegation of error of fact or law remaining for the Board to consider as to that issue.  Accordingly, the Board no longer has jurisdiction to consider an appeal in the matter.
Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when a Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected disabilities include PTSD, rated 70 percent; IHD 60 percent; diabetes mellitus, 20 percent; and right and left lower extremity peripheral neuropathy, 20 percent, each; the combined schedular rating is 90 percent.  Therefore, the 38 C.F.R. § 4.16(a) schedular rating requirement for a TDIU rating is met.  The remaining (and dispositive) question is whether the service-connected disabilities render him incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

On January 2014 IHD examination, interview-based METs testing was 1-3 METs.  It was noted that this reflected the lowest activity level at which the Veteran reported fatigue.  The examiner opined that the Veteran's IHD impacts his ability to work.  He noted that the Veteran is "not physically active and interview METs reflects severe deconditioning therefore cardiac METs is based on echo ejection fraction and is estimated to be 5 to 7".
On January 2014 VA psychiatric examination, PTSD was diagnosed.  The examiner noted that the Veteran's degree of impairment was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported he worked odd jobs before joining the army and was a truck driver for 18 years before retiring in 2009.  The examiner indicated that the PTSD symptoms include anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and suicidal ideation, and result in difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances,. 

In a January 2015 application for TDIU, the Veteran stated his service-connected disabilities prevent him from obtaining substantially gainful employment.  He reported that he last worked, as a truck driver, in December 2008, and had completed four years of high school.

On June 2015 VA PTSD examination, it was noted that the Veteran's symptoms of PTSD, include: recurrent memories and dreams of Vietnam combat, psychological distress and physiological reactivity when exposed to situations reminding him of combat, avoidance of such situations, decreased interests and social interaction, irritability, hypervigilance, exaggerated startle response and decreased concentration.  He opined that such symptoms intermittently impair the Veteran's ability to relate to co-workers, receive supervision, adapt to changes at work, maintain concentration for occupational tasks and adhere to a typical work schedule.

On June 2015 VA diabetes examination, it was noted that the Veteran's type 2 diabetes mellitus is managed by restricted diet and more than one daily injection of insulin.  It was also noted that he did not have restrictions on activity as a part of medical management of diabetes mellitus.  His diabetes mellitus complications consisted of diabetic peripheral neuropathy and diabetic nephropathy.  The examiner opined that the Veteran's diabetes mellitus impacts his ability to work.  The examiner then stated, "[p]lease see diabetic neuropathy for opinion on any effects on employment".

On June 2015 VA peripheral neuropathy examination, the Veteran reported numbness from his knees to his the feet.  He reported right hip pain and occasional "sticking" pains in his feet.  He reported that he can walk approximately ten feet with a walker before he is short of breath and feels like his legs will give out.  He indicated that he is able to continue after 3-4 minutes of rest.  There was moderate incomplete paralysis of the sciatic nerve bilaterally.  It was noted that the Veteran uses a wheelchair.  The examiner opined that the Veteran's lower extremity diabetic peripheral neuropathy does not impact his ability to work.  However, the examiner noted that the Veteran has "moderately severe sensory loss in the feet due to a combination of diabetic polyneuropathy and anasarca" and started that he was unable to determine the relative contribution of each without speculation.

In an August 2015 addendum, the January 2014 IHD examiner opined that the Veteran's IHD precludes him from maintaining strenuous employment, but does not preclude work of a less strenuous nature.

At the August 2016 videoconference hearing before the undersigned, the Veteran reported being irritable.  He testified that due to his service connected disabilities, he cannot walk, stand more than 2-3 minutes, or drive.  He testified that he has a GED degree.  Following separation from service, he worked as a commercial truck driver for approximately 22 years.  His wife testified that he is unemployable due to memory impairment.  She also testified that she has to help him with activities such as getting out of a bed or chair, walking and bathing.

At the outset, the Board notes that the schedular requirements of a TDIU rating in 38 C.F.R. § 4.16(a) are met by the 90 percent combined rating for the Veteran's service connected disabilities (as well as by the 70 percent rating for PTSD and the 60 percent rating for IHD, each).  Given the nature and severity of the Veteran's service connected disabilities and barriers to occupational opportunities facing him due to his limited educational background and limited occupational experience, the Board finds it reasonable to conclude that his service-connected disabilities render him unemployable.  

VA examiners have noted that the Veteran's service connected disabilities (it is assumed in large part his IHD) have resulted in "severe deconditioning" and have opined that he is incapable of participating in physically demanding types of employment (notably, the only type of employment in which he has any significant experience).  The Board finds that when the effects of his diabetes and peripheral neuropathy are considered along with those due to IHD, he is precluded from participating in any type of employment that requires prolonged standing or walking, or any substantial physical exertion.  Furthermore, while a January 2014 VA examiner described the effects of the Veteran's PTSD as mild, the Board observes that that disability is now rated 70 percent (which reflects deficiencies in most areas).  The Board also finds noteworthy the Veteran's wife's descriptions (which the Board finds no reason to question) of the assistance she must provide him, and that he has significant memory impairment which would impact on employment.  The Veteran's limited (to a GED degree) education and experience (primarily truck driver) have not provided him training/skills that would enable participation in the more mentally challenging and sedentary forms of employment.  The June 2015 VA PTSD examiner opined that the Veteran's PTSD symptoms would intermittently impair his ability to relate to co-workers, receive supervision, adapt to changes at work, maintain concentration for occupational tasks and adhere to a typical work schedule.  Accordingly, the Board finds that symptoms of the Veteran's PTSD preclude his participation in the less strenuous/sedentary forms of employment. 

In summary, it is reasonably shown that due to his service connected disabilities the Veteran is precluded from participating in both physically demanding and less strenuous/sedentary forms of employment consistent with his education and occupational experience.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3 ), the Board finds that the requirements for establishing entitlement to a TDIU rating are met, and that such rating is warranted.   

ORDER

The appeal seeking increased ratings for IHD is dismissed.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


